Title: From George Washington to Ebenezer Hazard, 18 May 1784
From: Washington, George
To: Hazard, Ebenezer



Sir,
[Philadelphia] 18th May 1784.

I have, before I leave the City, to thank you for the obliging expressions of your letter of the 11th.
I perswade myself you will have the goodness to notify the Postmasters in the different States, that letters franked by me are to pass free. otherwise, being unacquainted with the resolve of Congress, my corrispondents may incur the expence of Postage contrary to my expectation, & the good intention

of Congress—and without any impropriety either on the part of the distant Postmasters. I am Sir Yr most obedt Servt

Go: Washington

